Title: James Madison to Littleton Dennis Teackle, 29 March 1826
From: Madison, James
To: Teackle, Littleton Dennis


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 29. 1826
                            
                        
                        I have recd. your letter of the 22d. inst: inclosing a copy of the Law providing for primary schools
                            throughout your State. I congratulate you on the foundation thus laid for a general System of Education, and hope it
                            presages a superstructure, worthy of the patriotic forecast which has commenced the Work. The best service that can be
                            rendered to a Country, next to that of giving it liberty, is in diffusing the mental improvement equally essential to the
                            preservation, and the enjoyment of the blessing. With esteem & friendly wishes
                        
                            
                                James Madison
                            
                        
                    